DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, and 20-22; cancellation of claim 7; and addition of claims 24-26 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-11, 18, 20-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 20, and 21 recites a sheet-like carrier material is a woven or knitted fiber. After reviewing the specification, support for the limitation as claimed was not found. The specification and previous claim 7 recited a carrier material that is a glass-fiber woven or knitted fabric (see specification page 5, lines 21-25, cancelled claim 7). Recitation of a glass-fiber woven or knitted fabric does not support the breadth of structure which fall within the recitation of a woven or knitted fiber. For example, a knitted fabric may be made up of fibers but does not necessarily have individual knitted fibers, and woven glass-fiber does not support woven fibers of every type of composition.
	Claims 2-4, 9-11, 18, and 22-23 are rejected as being dependent upon unsupported claims 1 or 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 24-26 recite the woven or knitted fiber being woven glass fiber or knitted fabric. It is unclear how a knitted fiber equates to a knitted fabric. While a knitted fiber may be used to make a knitted fabric, it is not a knitted fabric. Said another way, a knitted fiber suggests a single fiber that has been knitted, whereas a knitted fabric suggests a plurality of fibers being knitted together.
	For sake of further examination, as a knitted fiber is not supported by the present specification, the claims will be examined as reciting a woven glass fiber or knitted fabric.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Caps (DE 202014002192 U1) with citations from (US 2017/0015488) and further in view of Kawka et al. (US 2015/0343736)
	Regarding claims 1, 4, 20, and 24, Caps discloses a vacuum insulation panel (VIP) comprising a core of open-pore material and enclosure enclosing the core in a close-fitting, complete and gas-tight manner on all sides such that the core is in a vacuum (0004) the enclosure having at least one gas-tight barrier layer (0045). 
	While Caps teaches applying a fire-retardant on the outer surface of the enclosure (0059), Caps does not teach the layer being a protective layer of a heat-resistant material comprising mica particles fixed with a binder and applied and fixed on a sheet-like carrier material that is a woven or knitted fiber.
	Kawka discloses a non-rigid composite sheet having fire resistant properties useful for application in a cargo container (0002), the composite comprising a flame resistant paper adjacent a fabric layer (0033). The flame resistant paper comprising aramid fibers and a polymeric binder and an additive such as mica (0034-0035; i.e., the mica particles fixed with a binder). The mica being embedded into or laid onto a layer of woven or knitted fabric scrim including a glass fiber scrim (0068).
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the outer sides of the VIP of Caps to include the composite sheet of Kawka, to protect the VIP from flame and fire (0100).
	Regarding claim 2, Caps discloses the enclosure including a sealing layer (7) on an inner side of the barrier layer (6) the sealing layer formed of polyethylene (plastic), and abutting the core (4) (Fig. 1, 0045).
	Regarding claim 3, Caps discloses the enclosure consisting of two sheet-like enclosure parts (5a and 5b) laid on each other with their sealing layers running around the edge and connected in a gas-tight manner (0061, Fig. 2a-c).
	Regarding claim 9, Kawka discloses the flame resistant paper comprising mica and binder (0034-0039). Kawka does expressly teach the mica particles being “pre-fixed” however as Kawka teaches the inclusion of binder and the mica being applied to a film layer (0042), the structure as claimed is present within the prior art.	
	Regarding claim 10, Kawka further teaches covering the flame resistant paper with an outer top layer (23 or 32) (Fig. 2A-2B).
	Please note, claims 1 and 9 include product by process language regarding the recitation of “applied”, “fixed,” or “pre-fixed”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 11, Kawka teaches the paper having a thickness of typically 0.100 to 0.375 mm (100-375 µm) (0043), overlapping the claimed thickness of between 50 to 150 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 21-22 and 25-26, Caps discloses a vacuum insulation system comprising one or more vacuum insulation panels (VIP) (0068). Each panel comprising a core of open-pore material and enclosure enclosing the core in a close-fitting, complete and gas-tight manner on all sides such that the core is in a vacuum (0004) the enclosure having at least one gas-tight barrier layer (0045). 
	While Caps teaches applying a fire-retardant on the outer surface of the enclosure (0059), Caps does not teach the layer being a protective layer of a heat-resistant material comprising mica particles fixed with a binder and applied and fixed on a sheet-like carrier material that is a woven or knitted fiber.
	Kawka discloses a non-rigid composite sheet having fire resistant properties useful for application in a cargo container (0002), the composite comprising a flame resistant paper adjacent a fabric layer (0033). The flame resistant paper comprising aramid fibers and a polymeric binder and an additive such as mica (0034-0035; i.e., the mica particles fixed with a binder). The mica being embedded into or laid onto a layer of woven or knitted fabric scrim including a glass fiber scrim (0068).
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the outer sides of the VIP of Caps to include the composite sheet of Kawka, to protect the VIP from flame and fire (0100).
	Regarding claim 23, Kawka teaches the composite sheet can be the sidewalls or ceiling of a cargo container or fire-resistant cover, thus teaching an independent sheet or film. Kawka does not expressly teach adhesively bonding the composite sheet to an enclosure as claimed. 
	However, in the structure of Caps in view of Kawka, both Caps and Kawka disclose use of adhesive to permanently attach layers of the VIP or composite together (Caps: 0058 and Kawka: 0021). It would have been obvious to a person of ordinary skill to have adhesively attached the composite sheet taught in Kawka to the enclosure of Caps, given adhesive attachment is taught in each of the prior art, and the method of adhesive attachment would be recognized by a person of ordinary skill to yield a predictable results i.e., attachment of the composite sheet to the VIP surface (MPEP 2143 I.A.).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caps in view of Kawka as applied to claim 1 above, and further in view of Snowdon et al. (US 2011/0059289).
	Regarding claim 18, Caps in view of Kawka disclose the limitations of claim 1 as discussed above. Kawka does not disclose the mica particles being on the basis of phlogopite or muscovite.
	Snowdon discloses a building panel (0001) comprising a composition including mica (0054), in particular, mica which is muscovite and phlogopite (0054). Snowdon, is analogous art as it is in the same field of insulation panel (0019). Alternatively, Snowdon is reasonably pertinent as Snowdon is directed to a panel with fiber barrier properties (0031).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the mica of Kawka consist substantially of mica particles on the basis of muscovite or phlogopite, as taught by Snowdon, as these micas are common commercially available (0054), phlogopite imparts greater mechanical strength to the composition, and muscovite is preferred in application where greater dimensional stability is required (0055).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA J SAWDON/Primary Examiner, Art Unit 1781